Citation Nr: 0321615	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than April 27, 1999, 
for a combined 40 percent rating for a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1992.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction 
over this case since has been transferred to the VARO 
in Reno, Nevada, and that office forwarded the appeal to the 
Board.


FINDINGS OF FACT

1.  An October 1998 decision of the Board denied a claim for 
a rating higher than 20 percent for the service-connected 
right knee disability, classified as postoperative residuals 
of an anterior cruciate ligament repair.  

2.  An April 27, 1999, VA outpatient X-ray revealed the 
veteran had minimal 
post-traumatic arthritis in his right knee.  

3.  The veteran filed another claim for a higher rating for 
his right knee disorder on January 31, 2000, and in August 
2000 the RO granted a higher 30 percent rating for 
instability in his right knee with an additional 10 percent 
(as a separate rating) for his arthritis-for an overall 
combined 40 percent rating as of April 27, 1999, the day of 
his X-ray.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 27, 1999, for the combined 40 percent rating for the 
service-connected right knee disability.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000.  That 
change in law occurred during the pendency of this appeal, so 
the veteran is entitled to have this new law considered in 
his case because it is liberalizing by providing procedural 
safeguards and protections not previously available.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The regulations implementing the VCAA are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a veteran in obtaining evidence necessary 
to substantiate a claim, but is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  The VCAA and 
implementing regulations also require that VA notify the 
veteran and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of this notice, VA is to specifically inform the veteran 
and his representative of which portion, if any, of the 
evidence is to be provided by the veteran and which part, 
if any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The duty to assist includes obtaining a medical opinion if 
one is necessary to decide the case.  38 U.S.C.A. 
§ 5103A(d).  Here, though, one is not because the veteran is 
appealing for an earlier effective date, essentially a past 
due benefit, based on the medical status of his right knee 
several years ago-not currently.  So ordering a medical 
examination would do little to nothing to address this 
dispositive issue.



The remainder of the VCAA requirements also have been 
satisfied.  The veteran was informed of the governing VA 
laws and regulations in the July 2001 Supplemental Statement 
of the Case (SSOC).  He also was further apprised of the 
VCAA during his recent hearing in February 2003.  And he 
indicated there is no additional medical or other evidence 
that needs to be obtained (see pages 7, 8, and 9 of that 
transcript).  While he previously had indicated that certain 
evidence was not on file, it was by the time the Board 
adjudicated his claim for a higher rating in October 1998.  
Obviously then, it still is.

Since VA has duly apprised the veteran of the type of 
evidence needed to substantiate his allegations, of whose 
specific responsibility it is for obtaining this supporting 
evidence, and assisted him in obtaining all of the evidence 
that he cited as relevant to his claim, the requirements of 
the VCAA and implementing regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
He also will not be prejudiced by the Board deciding his 
claim without first remanding it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Legal Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization or by a VA examination after 
the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability.  A 10 percent rating is 
warranted for slight impairment.  Ratings of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Traumatic arthritis is rated separately under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  These codes, 
in turn, indicate the arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  The specific joints 
involved are in the knees, so Code 5260 for limitation of 
flexion and Code 5261 for limitation of extension apply.  

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that flexion be limited to 45 
degrees, and a 20 percent evaluation requires that flexion be 
limited to 30 degrees.  In addition, a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  



Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that limitation be limited to 
10 degrees, and a 20 percent evaluation requires that 
limitation be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that limitation be limited to 20 
degrees, and a 40 percent evaluation requires that limitation 
be limited to 30 degrees. A 50 percent evaluation requires 
that limitation be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will result in the 
assignment of a 20 percent disability rating.  38 C.F.R. Part 
4, § 4.71a, Code 5258.  This is the only evaluation 
assignable under Diagnostic Code 5258.  

Under Diagnostic Code 5259, symptomatic removal of a 
semilunar cartilage of a knee warrants a 10 percent rating.  

Historically, a September 1992 rating decision granted 
service connection for residuals of a right knee injury with 
a torn anterior cruciate ligament, status postoperative, and 
assigned a 10 percent rating effective from 
September 12, 1992 (the day following the veteran's discharge 
from active service).  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  The 10 percent rating was 
confirmed in ensuing decisions in September 1993 and January 
1997.  But in March 1997, the RO increased the rating to 20 
percent, also effective from September 12, 1992 (the day 
following the veteran's discharge from active service).  The 
RO later issued another decision in May 1998 denying a rating 
higher than 20 percent, and the veteran appealed to the 
Board.  



In October 1998 the Board issued a decision, in part, denying 
the veteran's claim for a rating higher than 20 percent for 
his right knee disability.  In that decision, the Board also 
stated that:

...the evidence of record does not warrant a 
separate rating under Diagnostic Codes 5010 and 
5003 for the appellant's degenerative joint 
disease.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (separate evaluations are warranted 
where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 
1, 1997), the General Counsel stated that when a 
knee disorder was already rated under Diagnostic 
Code 5257, the appellant must also have limitation 
of motion under Diagnostic Codes 5260 and 5261 in 
order to obtain a separate rating for arthritis.  
The General Counsel indicated that if the 
appellant did not at least meet the criteria for a 
zero percent rating under either of those codes, 
there was no additional disability for which a 
rating could be assigned.  VAOPGCPREC 23-97; Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (assignment of zero-percent ratings was 
consistent with requirement that service 
connection may be granted only in cases of 
currently existing disability).  Therefore, since 
the appellant does not meet the criteria for a 
zero percent rating under Diagnostic Codes 5260 
and 5261, a separate rating under Diagnostic Codes 
5010 and 5003 is not warranted. 

On April 27, 1999, several months after that decision by the 
Board, the veteran had another X-ray taken of his right knee.  
And it showed he had minimal arthritis in it possibly 
secondary to trauma.  He then filed another claim for a 
higher rating on January 31, 2000.  And additional X-rays 
taken of his right knee during his VA examination in May 2000 
also found the presence of some hypertrophic spurring, 
anteriorly, involving his lateral femoral condyle.  



In August 2000, based on the results of the recent X-rays and 
the other objective clinical findings noted during the VA 
examination, the RO granted a higher 30 percent rating for 
instability in the veteran's right knee with an additional 
10 percent (as a separate rating) for his arthritis-for an 
overall combined 40 percent rating as of April 27, 1999, the 
day of his X-ray.  38 C.F.R. § 4.25.  That is the earliest 
possible effective date that can be assigned under the facts 
of this particular case because that is the earliest date 
when it was factually ascertainable that the veteran was 
entitled to a higher rating.

There is no allegation of clear and unmistakable error (CUE) 
in the October 1998 Board decision and, thus, that decision 
is final and binding on the veteran based on the evidence 
then of record.  38 U.S.C.A. § 7104(b) (2002) and 
38 C.F.R. §§ 3.105(a), 20.1104, 20.1105 (2002).  So his 
higher rating cannot predate that decision, even best case 
scenario, particularly since in that decision the Board also 
specifically considered whether he was entitled to a separate 
rating for the arthritis in his right knee.

The determinative issue then becomes on what date after the 
Board's October 1998 decision is the correct effective date.  
And according to the evidence in this case, that is April 27, 
1999, the date already assigned by the RO.

While an October 1997 clinical record from a military medical 
facility indicates the veteran probably had early 
degenerative changes in his right knee, which were likely 
following a lateral meniscectomy, this was not actually 
confirmed until the VA X-ray on April 27, 1999.  And he 
subsequently filed his claim for a higher rating within one 
year, on January 31, 2000.  So, at best, he can only receive 
the earlier of these two dates-April 27, 1999, which he 
already has.  His appeal, then, must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

The claim for an effective date earlier than April 27, 1999, 
for a combined 40 percent rating for the service-connected 
right knee disability, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

